Exhibit 10.45

[Akamai Technologies, Inc. Letterhead]

March 31, 2008

Mr. Paul Sagan

5 Sunset Ridge

Lexington, MA 02421

Re: Amendment to Employment Agreement

Dear Paul:

Reference is made to the Employment Agreement dated January 4, 2005 (as
subsequently amended to date, the “Agreement”) between you and Akamai
Technologies, Inc. (the “Company”). In accordance with Section 9 of the
Agreement and in consideration of the mutual benefits accruing from your
continued employment with the Company, you and the Company agree to amend the
Agreement by adding the following section thereto following Section 5:

5A Golden Parachute Excise Taxes. Payments under this Agreement shall be made
without regard to whether the deductibility of such payments or benefits (or any
other payments or benefits) to you or for your benefit would be limited or
precluded by Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and without regard to whether such payments or benefits (or other
payments or benefits) would subject you to the federal excise tax levied on
certain “excess parachute payments” under Section 4999 of the Code (the “Excise
Tax”). Notwithstanding anything to the contrary in this Agreement or any other
agreement between you and the Company, in the event that any payment or benefit
to you or for your benefit, or any acceleration of vesting of any such payment
or benefit, by the Company, a person acquiring ownership or effective control of
the Company or ownership of a substantial portion of the Company’s assets, or
any entity whose relationship to the Company or such person requires attribution
of stock ownership between the parties under Section 318(a) of the Code, is
deemed to constitute an “excess parachute payment” within the meaning of
Section 280G of the Code (whether paid or payable, distributed or distributable
or accelerated or subject to acceleration pursuant to the terms of this
Agreement or otherwise, including, without limitation, any additional payments
required under this Section 5A) (the aggregate of such amounts being referred to
herein as the “Excess Parachute Payments”), then you shall be entitled to
receive an additional payment, not to exceed $5.0 million (a “Gross-Up
Payment”), of an amount such that, to the maximum extent possible given such
$5.0 million cap, after payment by you of all taxes imposed upon the Gross-Up
Payment and any interest or penalties imposed with respect to such taxes, you
retain an amount of the Gross-Up Payment equal to the sum of: (a) the Excise Tax
imposed upon the Excess Parachute Payments; and (b) the product of any
deductions disallowed on your return because of the inclusion of the Gross-Up
Payment in your adjusted gross income and the highest applicable marginal rate
of federal income taxation for the calendar year in which the Gross-Up Payment
is to be made. For purposes of determining the amount of the Gross-Up Payment,
you shall be deemed to have: (x) paid federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made; (y) paid applicable state and local income taxes
at the highest rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in



--------------------------------------------------------------------------------

federal income taxes which could be obtained from deduction of such state and
local taxes; and (z) otherwise allowable deductions for federal income tax
purposes at least equal to those which would be disallowed because of the
inclusion of the Gross-Up Payment in your adjusted gross income. The payment of
a Gross-Up Payment under this Section 5A shall in no event be conditioned upon
the termination of your employment or the receipt of severance benefits under
this Agreement. Upon your written request, the determination as to whether any
of your payments and benefits include Excess Parachute Payments and, if so, the
amount of such payments, the amount of any Excise Tax owed with respect to such
payments, and the amount of any Gross-Up Payment shall be made at the Company’s
expense by the Company’s certified public accounting firm as of immediately
prior to the consummation of the change in control in respect of which the
Gross-Up Payment is to be made, or such other certified public accounting firm
designated by the Company prior to such change in control. You agree to provide
such accounting firm with all information reasonably necessary for it to
complete its analysis and otherwise to cooperate with all reasonable requests by
the Company or such accounting firm in connection therewith. Notwithstanding the
foregoing, if the Internal Revenue Service shall assert an Excise Tax liability
that is higher than the Excise Tax (if any) determined by the accounting firm
described in the immediately preceding sentence, the Company shall, promptly
following receipt of evidence to that effect, augment the Gross-Up Payment to
reflect such higher Excise Tax liability (subject to the $5.0 Million cap set
forth above).

Except as set forth herein, the terms of the Agreement, as previously amended,
remain in full force and effect, without amendment. Please sign below to
indicate your acceptance of the terms of this amendment to the Agreement.

 

Very truly yours, AKAMAI TECHNOLOGIES, INC. By:  

/s/ George H. Conrades

  George H. Conrades, Executive Chairman

I accept the foregoing amendment to my Employment Agreement with the Company.

 

/s/ Paul Sagan

Paul Sagan

 

2